Exhibit 10.3

RESTORATION HARDWARE, INC.

2007 STOCK INCENTIVE PLAN

NOTICE OF NON-QUALIFIED STOCK OPTION AWARD

 

Grantee’s Name and Address:  

 

 

 

 

 

You (the “Grantee”) have been granted an option to purchase shares of Common
Stock, subject to the terms and conditions of this Notice of Stock Option Award
(the “Notice”), the Restoration Hardware, Inc. 2007 Stock Incentive Plan, as
amended from time to time (the “Plan”), and the Non-Qualified Stock Option Award
Agreement (the “Option Agreement”) attached hereto, as follows. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Notice.

 

Award Number   

 

Date of Award   

 

Vesting Commencement Date   

 

Exercise Price per Share    $  

 

Total Number of Shares subject to the Option (the “Shares”)   

 

Total Exercise Price    $  

 

Type of Option:    Non-Qualified Stock Option Expiration Date:   

 

Post-Termination Exercise Period:    Three (3) Months

Vesting Schedule:

Subject to the Grantee’s Continuous Service and other limitations set forth in
this Notice, the Plan and the Option Agreement, the Option may be exercised, in
whole or in part, in accordance with the following schedule:

Twenty-five percent (25%) of the Shares subject to the Option shall vest twelve
months after the Vesting Commencement Date, and an additional twenty-five
percent (25%) of the Shares subject to the Option shall vest on each annual
anniversary of the Vesting Commencement Date thereafter.

 

1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, immediately prior to the consummation of a
Corporate Transaction or a Change in Control, one-hundred percent (100%) of the
Shares subject to the Option shall vest and be exercisable.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and
agree that the Option is to be governed by the terms and conditions of this
Notice, the Plan and the Option Agreement.

 

RESTORATION HARDWARE, INC.

a Delaware corporation

By:  

 

Title:  

 

THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE SHARES SUBJECT TO THE OPTION SHALL
VEST, IF AT ALL, ONLY DURING THE PERIOD OF THE GRANTEE’S CONTINUOUS SERVICE (NOT
THROUGH THE ACT OF BEING GRANTED THE OPTION OR ACQUIRING SHARES HEREUNDER).

The Grantee acknowledges that, from time to time, the Company may be in a
“blackout period” and/or subject to applicable federal securities laws that
could subject the Grantee to liability for engaging in any transaction involving
the sale of the Company’s Shares. The Grantee further acknowledges and agrees
that, prior to the sale of any Shares acquired under this Award, it is the
Grantee’s responsibility to determine whether or not such sale of Shares will
subject the Grantee to liability under insider trading rules or other applicable
federal securities laws.

To the extent the Company provides the documents described herein in electronic
form, the Grantee understands that, in such event, the Option is subject to the
Grantee’s consent to access this Notice, the Option Agreement, the Plan and the
Plan prospectus (collectively, the “Plan Documents”) in electronic form on the
Company’s intranet or otherwise. By signing below (or by providing an electronic
signature) and accepting the grant of the Option, the Grantee: (i) consents to
access electronic copies (instead of receiving paper copies) of the Plan
Documents via the Company’s intranet; (ii) represents that the Grantee has
access to the Company’s intranet or otherwise; (iii) acknowledges receipt of
electronic copies, or that the Grantee is already in possession of paper copies,
of the Plan Documents; and (iv) acknowledges that the Grantee is familiar with
and accepts the Option subject to the terms and provisions of the Plan
Documents. The Grantee has reviewed the Plan Documents in their entirety, has
had an opportunity to obtain the advice of counsel prior to executing this
Notice, and fully understands all provisions of the Plan Documents.

The Grantee hereby agrees that all questions of interpretation and
administration relating to the Plan Documents shall be resolved by the
Administrator in accordance with Section 13 of the Option Agreement. The Grantee
further agrees to the venue selection in accordance with Section 14 of the
Option Agreement. The Grantee further agrees to notify the Company upon any
change in the residence address indicated in this Notice.

 

Dated:  

 

    Signed:  

 

        Grantee

 

2



--------------------------------------------------------------------------------

Award Number:                     

RESTORATION HARDWARE, INC.

2007 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD AGREEMENT

1. Grant of Option. Restoration Hardware, Inc., a Delaware corporation (the
“Company”), hereby grants to the Grantee (the “Grantee”) named in the Notice of
Non-Qualified Stock Option Award (the “Notice”), an option (the “Option”) to
purchase the Total Number of Shares of Common Stock subject to the Option (the
“Shares”) set forth in the Notice, at the Exercise Price per Share set forth in
the Notice (the “Exercise Price”) subject to the terms and provisions of the
Notice, this Non-Qualified Stock Option Award Agreement (the “Option Agreement”)
and the Company’s 2007 Stock Incentive Plan, as amended from time to time (the
“Plan”), which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Option Agreement.

The Option is intended to qualify as a Non-Qualified Stock Option and not as an
Incentive Stock Option as defined in Section 422 of the Code.

2. Exercise of Option.

(a) Right to Exercise. The Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice and with the
applicable provisions of the Plan and this Option Agreement. The Option shall be
subject to the provisions of Section 11 of the Plan relating to the
exercisability or termination of the Option in the event of a Corporate
Transaction or a Change in Control. The Grantee shall be subject to reasonable
limitations on the number of requested exercises during any monthly or weekly
period as determined by the Administrator. In no event shall the Company issue
fractional Shares.

(b) Method of Exercise. The Option shall be exercisable only by delivery of an
exercise notice (a form of which is attached as Exhibit A) or by such other
procedure as specified from time to time by the Administrator which shall state
the election to exercise the Option, the whole number of Shares in respect of
which the Option is being exercised, and such other provisions as may be
required by the Administrator. The exercise notice shall be delivered in person,
by certified mail, or by such other method (including electronic transmission)
as determined from time to time by the Administrator to the Company accompanied
by payment of the Exercise Price and all applicable income and employment taxes
required to be withheld. The Option shall be deemed to be exercised upon receipt
by the Company of such notice accompanied by the Exercise Price and all
applicable withholding taxes, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) below to the extent such procedure
is available to the Grantee at the time of exercise and such an exercise would
not violate any Applicable Law.

 

1



--------------------------------------------------------------------------------

(c) Taxes. No Shares will be delivered to the Grantee or other person pursuant
to the exercise of the Option until the Grantee or other person has made
arrangements acceptable to the Administrator for the satisfaction of applicable
income tax and employment tax withholding obligations, including, without
limitation, such other tax obligations of the Grantee incident to the receipt of
Shares. Upon exercise of the Option, the Company or the Grantee’s employer may
offset or withhold (from any amount owed by the Company or the Grantee’s
employer to the Grantee) or collect from the Grantee or other person an amount
sufficient to satisfy such tax withholding obligations.

3. Restrictions on Exercise. The Option may not be exercised if the issuance of
the Shares subject to the Option upon such exercise would constitute a violation
of any Applicable Laws. If the exercise of the Option within the applicable time
periods set forth in Section 5, 6, and 7 of this Option Agreement is prevented
by the provisions of this Section 3, the Option shall remain exercisable until
one (1) month after the date the Grantee is notified by the Company that the
Option is exercisable, but in any event no later than the Expiration Date set
forth in the Notice.

4. Method of Payment. Payment of the Exercise Price shall be made by any of the
following, or a combination thereof, at the election of the Grantee; provided,
however, that such exercise method does not then violate any Applicable Law and,
provided further, that the portion of the Exercise Price equal to the par value
of the Shares must be paid in cash or other legal consideration permitted by the
Delaware General Corporation Law:

(a) cash;

(b) check;

(c) surrender of Shares or delivery of a properly executed form of attestation
of ownership of Shares as the Administrator may require which have a Fair Market
Value on the date of surrender or attestation equal to the aggregate Exercise
Price of the Shares as to which the Option is being exercised; or

(d) payment through a broker-dealer sale and remittance procedure pursuant to
which the Grantee (i) shall provide written instructions to a Company-designated
brokerage firm to effect the immediate sale of some or all of the purchased
Shares and remit to the Company sufficient funds to cover the aggregate exercise
price payable for the purchased Shares and (ii) shall provide written directives
to the Company to deliver the certificates for the purchased Shares directly to
such brokerage firm in order to complete the sale transaction.

5. Termination or Change of Continuous Service. In the event the Grantee’s
Continuous Service terminates, the Grantee may, but only during the
Post-Termination Exercise Period (as set forth in the Notice), exercise the
portion of the Option that was vested at the date of such termination (the
“Termination Date”). The Post-Termination Exercise Period shall commence on the
Termination Date. In no event, however, shall the Option be exercised later than
the Expiration Date set forth in the Notice. In the event of the Grantee’s
change in status from Employee, Director or Consultant to any other status of
Employee, Director or Consultant, the Option shall remain in effect and the
Option shall continue to vest in accordance with the

 

2



--------------------------------------------------------------------------------

Vesting Schedule set forth in the Notice. Except as provided in Sections 6 and 7
below, to the extent that the Option was unvested on the Termination Date, or if
the Grantee does not exercise the vested portion of the Option within the
Post-Termination Exercise Period, the Option shall terminate.

6. Disability of Grantee. In the event the Grantee’s Continuous Service
terminates as a result of his or her Disability, the Grantee may, but only
within twelve (12) months commencing on the Termination Date (and in no event
later than the Expiration Date), exercise the portion of the Option that was
vested on the Termination Date. To the extent that the Option was unvested on
the Termination Date, or if the Grantee does not exercise the vested portion of
the Option within the time specified herein, the Option shall terminate.

7. Death of Grantee. In the event of the termination of the Grantee’s Continuous
Service as a result of his or her death, or in the event of the Grantee’s death
during the Post-Termination Exercise Period or during the twelve (12) month
period following the Grantee’s termination of Continuous Service as a result of
his or her Disability, the person who acquired the right to exercise the Option
pursuant to Section 8 may exercise the portion of the Option that was vested at
the date of termination within twelve (12) months commencing on the date of
death (but in no event later than the Expiration Date). To the extent that the
Option was unvested on the date of death, or if the vested portion of the Option
is not exercised within the time specified herein, the Option shall terminate.

8. Transferability of Option. The Option may not be transferred in any manner
other than by will or by the laws of descent and distribution, provided,
however, that the Option may be transferred during the lifetime of the Grantee
to the extent and in the manner authorized by the Administrator, but only to the
extent such transfers are made to family members, to family trusts, to family
controlled entities, to charitable organizations, and pursuant to domestic
relations orders or agreements, in all cases without payment for such transfers
to the Grantee. Notwithstanding the foregoing, the Grantee may designate one or
more beneficiaries of the Grantee’s Option in the event of the Grantee’s death
on a beneficiary designation form provided by the Administrator. Following the
death of the Grantee, the Option, to the extent provided in Section 7, may be
exercised (a) by the person or persons designated under the deceased Grantee’s
beneficiary designation or (b) in the absence of an effectively designated
beneficiary, by the Grantee’s legal representative or by any person empowered to
do so under the deceased Grantee’s will or under the then applicable laws of
descent and distribution. The terms of the Option shall be binding upon the
executors, administrators, heirs, successors and transferees of the Grantee.

9. Term of Option. The Option must be exercised no later than the Expiration
Date set forth in the Notice or such earlier date as otherwise provided herein.
After the Expiration Date or such earlier date, the Option shall be of no
further force or effect and may not be exercised.

10. Tax Consequences. The Grantee may incur tax liability as a result of the
Grantee’s purchase or disposition of the Shares. THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

3



--------------------------------------------------------------------------------

11. Entire Agreement: Governing Law. The Notice, the Plan and this Option
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan and this Option Agreement (except as expressly provided therein) is
intended to confer any rights or remedies on any persons other than the parties.
The Notice, the Plan and this Option Agreement are to be construed in accordance
with and governed by the internal laws of the State of California without giving
effect to any choice of law rule that would cause the application of the laws of
any jurisdiction other than the internal laws of the State of California to the
rights and duties of the parties. Should any provision of the Notice, the Plan
or this Option Agreement be determined to be illegal or unenforceable, such
provision shall be enforced to the fullest extent allowed by law and the other
provisions shall nevertheless remain effective and shall remain enforceable.

12. Construction. The captions used in the Notice and this Option Agreement are
inserted for convenience and shall not be deemed a part of the Option for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

13. Administration and Interpretation. Any question or dispute regarding the
administration or interpretation of the Notice, the Plan or this Option
Agreement shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

14. Venue. The Company, the Grantee, and the Grantee’s assignees pursuant to
Section 8 (the “parties”) agree that any suit, action, or proceeding arising out
of or relating to the Notice, the Plan or this Option Agreement shall be brought
in the United States District Court for the Northern District of California (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a California state court in the County of Marin) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this Section 14 shall for any reason be held invalid
or unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

15. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party.

END OF AGREEMENT

 

4



--------------------------------------------------------------------------------

EXHIBIT A

RESTORATION HARDWARE, INC.

2007 STOCK INCENTIVE PLAN

EXERCISE NOTICE

Restoration Hardware, Inc.

15 Koch Road, Suite J

Corte Madera, CA 94925

Attention: Secretary

1. Exercise of Option. Effective as of today,                     ,          the
undersigned (the “Grantee”) hereby elects to exercise the Grantee’s option to
purchase                      shares of the Common Stock (the “Shares”) of
Restoration Hardware, Inc. (the “Company”) under and pursuant to the Company’s
2007 Stock Incentive Plan, as amended from time to time (the “Plan”), and the
Non-Qualified Stock Option Award Agreement (the “Option Agreement”) and Notice
of Non-Qualified Stock Option Award (the “Notice”) dated                     ,
            . Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Exercise Notice.

2. Representations of the Grantee. The Grantee acknowledges that the Grantee has
received, read and understood the Notice, the Plan and the Option Agreement and
agrees to abide by and be bound by their terms and conditions.

3. Rights as Stockholder. Until the stock certificate evidencing such Shares is
issued (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Shares, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such stock certificate promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 10 of the Plan.

4. Delivery of Payment. The Grantee herewith delivers to the Company the full
Exercise Price for the Shares, which, to the extent selected, shall be deemed to
be satisfied by use of the broker-dealer sale and remittance procedure to pay
the Exercise Price provided in Section 4(d) of the Option Agreement.

5. Tax Consultation. The Grantee understands that the Grantee may suffer adverse
tax consequences as a result of the Grantee’s purchase or disposition of the
Shares. The Grantee represents that the Grantee has consulted with any tax
consultants the Grantee deems advisable in connection with the purchase or
disposition of the Shares and that the Grantee is not relying on the Company for
any tax advice.

6. Taxes. The Grantee agrees to satisfy all applicable foreign, federal, state
and local income and employment tax withholding obligations and herewith
delivers to the Company the full amount of such obligations or has made
arrangements acceptable to the Company to satisfy such obligations.

 

1



--------------------------------------------------------------------------------

7. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this agreement shall inure
to the benefit of the successors and assigns of the Company. This Exercise
Notice shall be binding upon the Grantee and his or her heirs, executors,
administrators, successors and assigns.

8. Construction. The captions used in this Exercise Notice are inserted for
convenience and shall not be deemed a part of this agreement for construction or
interpretation. Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular. Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

9. Administration and Interpretation. The Grantee hereby agrees that any
question or dispute regarding the administration or interpretation of this
Exercise Notice shall be submitted by the Grantee or by the Company to the
Administrator. The resolution of such question or dispute by the Administrator
shall be final and binding on all persons.

10. Governing Law; Severability. This Exercise Notice is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Should any provision of this
Exercise Notice be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

11. Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown below beneath its signature, or to
such other address as such party may designate in writing from time to time to
the other party.

12. Further Instruments. The parties agree to execute such further instruments
and to take such further action as may be reasonably necessary to carry out the
purposes and intent of this agreement.

13. Entire Agreement. The Notice, the Plan and the Option Agreement are
incorporated herein by reference, and together with this Exercise Notice
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Grantee with respect to the subject matter
hereof, and may not be modified adversely to the Grantee’s interest except by
means of a writing signed by the Company and the Grantee. Nothing in the Notice,
the Plan, the Option Agreement and this Exercise Notice (except as expressly
provided therein) is intended to confer any rights or remedies on any persons
other than the parties.

 

2



--------------------------------------------------------------------------------

Submitted by:     Accepted by: GRANTEE:     RESTORATION HARDWARE, INC.     By:  

 

 

    Title:  

 

(Signature)       Address:     Address:

 

    15 Koch Road, Suite J

 

    Corte Madera, CA 94925

 

3